     Case 2:19-cv-00093-JVS-PJW Document 49 Filed 06/14/20 Page 1 of 1 Page ID #:658



 1
 2
 3
 4
 5
 6
                                                                                     JS-6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
10     RAUL RODRIGUEZ,                                  )   Case No. CV 19-93-JVS (PJW)
                                                        )
11                           Plaintiff,                 )   J U D G M E N T
                                                        )
12                    v.                                )
                                                        )
13     CDCR-AGENTS, et al.,                             )
                                                        )
14                                                      )
                             Defendants.                )
15                                                      )
16            Pursuant to the Order Accepting Findings, Conclusions, and
17     Recommendations of United States Magistrate Judge,
18            IT IS ADJUDGED that the action is dismissed with prejudice.
19
20            DATED:         June 14, 2020.
21
22
23
                                                    JAMES V. SELNA
24                                                  UNITED STATES DISTRICT JUDGE
25
26
27
28
       C:\Users\ericavalencia\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\0MSETIRA\Rodriguez
       JUDGMENT.wpd
